Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action replaces the one dated 4/30/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3-5, 8-11, 13-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 8-22 of co-pending Application No. 16/135,797 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the present claims can be found in the limitations of the co-pending claims.  Claims 1, 3-5, 8-10, 20 of the present claims are rejected in view of claims 1-5, 8-22 of the co-pending claims can be seen to correspond to the pending claims of the co-pending claim and claim 1 can be seen to be encompassed and thus rejected by claim 11 of the co-pending claim and further, the dependnet claims of the present application can be seen to correspond to the co-pending claims of co-pending application.  Further claims 11, 13-19 are rejected in view of the co-pending claims 11-19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1, 3-5, 8-11, 13-20rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for application8s subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “the first chill down separator positioned downstream of the cold box” which is considered to be new matter.  The first chill down separator is not downstream or upstream of the cold box as can be seen in the figure and as described in applicant’s specification.  At most the first chill down separator is midstream as streams are fed to it from the cold box and from it to the cold box, as such it cannot be considered downstream and applicant does not have support for such a limitation.

Claim 1 recites “the cold box is configured to transfer heat from the dehydrated first chill down vapor directly to each” which is considered to be new matter.  Direct heat transfer requires physical interaction of two streams and would not be done via a heat exchanger as described by applicant’s specification which would be considered to be indirect heat exchange.


Claim 11 recites “transferring heat from the dehydrated first chill down vapor directly to each of” which is considered to be new matter.  Direct heat transfer requires physical interaction of two streams and would not be done via a heat exchanger as described by applicant’s specification which would be considered to be indirect heat exchange.

Claim 20 recites “the cold box is configured to transfer heat form the dehydrated first chill down vapor directly to each” which is considered to be new matter.  Direct heat transfer requires physical 

Claims 3-5, 8-10, 13-19 are rejected as being dependent upon a rejected claim.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-5, 8-11, 13-20 are rejected as being dependent upon a rejected claim. rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “vapor from one or more one or more feed gas dehydrators of the natural gas liquid recovery system” and then “the one or more feed gas dehydrators positioned downstream of the first chill down separator” which results in the claims being indefinite.  It is unclear if this requires the presence of the feed gas dehydrators, are required components of the invention or only the streams from said columns.  For the purpose of examination, it is interpreted that the components which produce the streams and the streams themselves are required parts of the apparatus.


Claim 1 recites “the first chill down separator positioned downstream of the cold box” which is considered to be indefinite.  The first chill down separator is not downstream or upstream of the cold box 

Claim 1 recites “the cold box is configured to transfer heat from the dehydrated first chill down vapor directly to each” which is considered to be indefinite.  Direct heat transfer requires physical interaction of two streams and would not be done via a heat exchanger as described by applicant’s specification which would be considered to be indirect heat exchange and as such this limitation is considered to be that there is indirect heat exchange between the streams.


Claim 11 recites “transferring heat from the dehydrated first chill down vapor directly to each” which is considered to be indefinite.  Direct heat transfer requires physical interaction of two streams and would not be done via a heat exchanger as described by applicant’s specification which would be considered to be indirect heat exchange and as such this limitation is considered to be that there is indirect heat exchange between the streams.

Claim 20 recites “one or more feed gas dehydrators”, “a first chill down separator”, “a second chill down separator”, “a de-methanizer column” “a de-methanizer reboiler feed” which results in the claims being indefinite.  It is unclear if this requires the presence of the feed gas dehydrators, the first chill down separator, the second chill down separator, the de-methanizer column or the de-methanizer reboiler are required components of the invention or only the streams from said columns.  For the purpose of examination, it is interpreted that the components which produce the streams and the streams themselves are required parts of the apparatus.

Claim 20 recites “the cold box is configured to transfer heat form the dehydrated first chill down vapor directly to each of the plural of cold process streams” which is considered to be indefinite.  Direct 


Claims 3-5, 8-10, 13-19 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducote et al. (US 20170010043), hereinafter referred to as Ducote and further in view of Paradowski (US PG Pub 20040237581), hereinafter referred to as Paradowski and Terrien (US PG Pub 20190271503) and Pitman et al. (US PG Pub 20080190136), hereinafter referred to as Pitman and Gahier et al. (US PG Pub .

With respect to claim 1, Ducote (Figures 5, 7) teaches a natural gas liquid recovery system comprising (paragraph 59):
a cold box comprising a plate-fin heat exchanger comprising a plurality of compartments, the cold box configured to transfer heat from a plurality of hot process streams in the natural gas liquid recovery system to a plurality of cold process streams in the natural gas liquid recovery system (heat exchanger 100 which is plate and fin, paragraph 58, wherein each stream passage would be a compartment and there are multiple fluids cooled and heated which can be considered process streams); 
the hot process streams comprising a feed gas comprising a first mixture of hydrocarbons (natural gas stream feed stream 5, paragraph 58 would be a mixture of hydrocarbons)
a refrigeration system configured to receive heat through the cold box (figure 5 is the refrigerant system which is thus heated in the heat exchanger, paragraph 35), the refrigeration system comprising a primary refrigerant loop in fluid communication with the cold box (primary MR stream as seen in Figures 5 and 7, circulates in a loop through the system), the primary refrigerant loop comprising:
a primary refrigerant comprising a first mixture of hydrocarbons (refrigerant is a mixture of C1-C5 hydrocarbons, paragraph 60);
a low pressure (LP) refrigerant separator in fluid communication with the cold box, the LP refrigerant separator configured to receive a second portion of the primary refrigerant and configured to separate phases of the second portion of the primary refrigerant into a LP primary refrigerant liquid phase and a LP primary refrigerant vapor phase, the LP refrigerant separator configured to provide at least a portion of the LP primary refrigerant liquid phase to the cold box (the separator 400 receives the expanded fluid 410 from 410E which separates the refrigerant fluid into a liquid 475 and a gas 455, paragraphs, 80/84, which as the separator is receiving an expanded fluid from 200 can be considered an LP separator and both fluids are sent back to the heat exchanger which is the cold box), and
a high pressure (HP) refrigerant separator in fluid communication with the cold box, the HP refrigerant separator configured to receive a first portion of the primary refrigerant and configured to 


Ducote does not teach a first chill down separator, a second chill down separator, a third chill down separator, wherein the plurality of hot process streams comprise a feed gas, a dehydrated first chill down vapor from one or more fed gas dehydrators of the natural gas liquid recovery system; a chill down vapor from a first chill down separator of the natural gas liquid recovery system, a second chill down vapor from the second chill down separator, a high pressure residue gas from a third chill down separator of the natural gas liquid recovery system and the plurality of cold process streams comprising: a high pressure residue gas from another chill down separator of the natural gas liquid recovery system; a de-methanizer bottoms from the de-methanizer column, each of the first chill down separator, the second chill down separator, and the third chill down separator in fluid communication with the cold box, the first chill down separator positioned downstream of the cold box and configured to separate the feed gas into a liquid phase and a refined gas phase.

.  Ducote does teach that the heat exchanger may be configured to perform other gas processing or feed gas treatment options and the processing may require the gas stream to exit and reenter the heat exchanger one or more times and may include for example natural gas liquid recovery (Paragraph 59).

Paradowski teaches a natural gas separation system which recovers natural gas liquids (abstract) using a main heat exchanger (62, abstract) where streams cooled in the heat exchanger include a dehydrated vapor (the gas stream formed from dryer 42 is cooled to form stream 75, paragraph 37, 41), a feed gas stream (45 can be considered a feed gas stream and is cooled in the heat exchanger, paragraphs 41-42), a first overhead vapor from a separator (47, paragraphs 45-46 which can be 

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the natural gas liquid recovery system of Paradowski as the system which passes through the heat exchanger of Ducote including the associated separators, valves, and the distillation column where the incoming streams are cooled by both a refrigeration system (which is also shown in Paradowski) and against the outgoing stream since it has been shown that combining prior art elements to yield predictable results is obvious whereby Ducote does not teach specifically how the natural gas liquids system operates; however using that of Paradowski would have been obvious as it is a known way of utilizing a heat exchanger such as that in Ducote which simultaneously uses both internal and external refrigeration and would allow for the production of the required streams in a natural gas recovery system such as Ducote which produces both a purified natural gas and natural gas liquids.  This also shows all the streams as claimed that are cooled and heated to be obvious in such a modification and would have three separators, with one receiving streams from the heat exchanger (the first one) and all three in fluid communication with the heat exchanger.

Ducote as modified does not teach that the hot process streams also include a first chill down liquid from a first chill down separator of the natural gas liquid recovery system, a second chill down liquid from a second chill down separator of the natural gas liquid recovery system.

Terrien teaches that bottoms streams from the separators which produce feed streams from the column for the distillation column are cooled in the heat exchanger (41/47, paragraph 47 and 69).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have when using the system of Paradowski with Ducote to have also cooled the bottom streams from the two separators (streams 48 and 51 of Paradowski used in Ducote as modified) in the heat exchanger of the cold box prior to feeding them to the column since it has been shown that combining prior art elements to yield predictable results whereby providing subcooling to streams used in the upper part of a column (in this case they would be reflux streams based on location in Paradowski) to increase the effectiveness of the reflux.

Ducote as modified does not teach the cold process streams also comprise a first side draw from the de-methanizer column: a second side draw from the de-methanizer column: and a third side draw from the de-methanizer column.

Gahier teaches that in a distillation column side draws (78, 76, 74) are withdrawn from the column and heated in the feed heat exchanger (20) and fed back to the column (Paragraphs 133-135) to provide mid column reboil streams.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Gahier provided three side draw streams from the column of Ducote as modified which are heated in the heat exchanger of the cold box since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing such side draw would enhance separation within the column by providing withdrawn and feed reboiled streams to the column.

Ducote as modified does not teach the cold process streams also comprise a de-methanizer reboiler feed from the de-methanizer column.



Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have when using the system of Ducote as modified to have heated the demethanizer reboiler liquid directly in the main heat exchanger (as opposed to in a separate heat exchanger as in Paradowski) along with the other process streams since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the reboiler stream to the main heat exchanger as opposed to a separate heat exchange would reduce the number of overall heat exchanger for the system and allow for any cooling from the reboiler stream not needed by the feed stream to be utilized by other streams in their respective cooling.



Ducote does not teach that the one or more feed gas dehydrators positioned downstream of the first chill down separator, wherein the one or more feed gas dehydrators configured to remove water from the refined gas phase to produce the dehydrated first chill down vapor, and the cold box is configured to transfer heat from the dehydrated first chill down vapor directly to each of the overhead low pressure residue gas, the de-methanizer reboiler feed the first side draw and the second side draw.

Gaumer teaches that after cooling, condensing and separating (30/34/36) that the gas produced in separation can be passed through a drier (40, Column 1, line 60).


Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Gaumer provided one of the separated streams (such as stream 53 in Paradowski as modifying Ducote) of Ducote as modified to a drier so that any remaining water was removed prior to further cooling and condensing of the natural gas stream.    This stream of Ducote would 

Ducote does not teach the cold box comprises a plurality of compartments that segment the plate fin heat exchanger into a plurality of sections, each compartment of configured to transfer heat from a plurality of hot process streams in the natural gas liquid recovery system to a plurality of cold process streams in the natural gas liquid recovery system.

Crowell (Figure 2) teaches that a heat exchanger (46) can be divided into multiple chambers (52) separated by dividing walls (54) (paragraph 20).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the plate fin heat exchanger of Ducote as modified to have been divide into at least two sections (chambers) with a dividing wall since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing separate sections for the heat exchanger would allow for better thermal control over the heat exchanger by providing an additional control factor to the heat exchanger design. Each section would have multiple of each stream passing through it based on segmenting the heat exchanger in half.





With respect to claim 3, Ducote teaches the mixed refrigerant may include two or more C1-C5 hydrocarbons but does not teach wherein the primary refrigerant comprise mixture on a mole fraction basis of 61% to 69% of C3 hydrocarbon and 31% to 39% C4 hydrocarbon. 




With respect to claim 9, Ducote as modified does not teach further comprising a liquid dehydrator positioned downstream of the chill down train, the liquid dehydrator configured to remove water from the liquid phase.

Gaumer teaches that after cooling, condensing and separating (30/34/36) that the liquid produced in separation can be passed through a drier (134, Column 3, line 34).
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Gaumer provided bottoms liquid streams of Ducote as modified that are fed to the column to a drier so that any remaining water was removed prior to further processing and so that water was not provided into the end products.

With respect to claim 20, Ducote as modified teaches system comprising: a cold box comprising a plurality of compartments (the heat exchanger of Figure 7 as seen annotated below, where each compartment is defined based on a new entry/exit of the heat exchanger as shown through by the demarcating line sections), each of the plurality of compartments comprising one or more thermal passes (each of the compartments have at least one pass) one or more hot process streams, each of the one or 
the hot process streams comprising a feed gas comprising a first mixture of hydrocarbons (natural gas stream feed stream 5, paragraph 58 would be a mixture of hydrocarbons)


Ducote does not teach wherein the plurality of hot process streams comprise, a dehydrated first chill down vapor from one or more fed gas dehydrators; a second chill down vapor from the second chill down separator, a high pressure residue gas from a third chill down separator of the natural gas liquid recovery system and the plurality of cold process streams comprising: an overhead low pressure residue gas from a de-methanizer column

Paradowski teaches a natural gas separation system which recovers natural gas liquids (abstract) using a main heat exchanger (62, abstract) where streams cooled in the heat exchanger include a dehydrated vapor (the gas stream formed from dryer 42 is cooled to form stream 75, paragraph 37, 41), a feed gas stream (45 can be considered a feed gas stream, as it is a portion of the initial feed gas in gaseous form in the system, and is cooled in the heat exchanger, paragraphs 41-42), a first overhead vapor from a separator (47, paragraphs 45-46 which can be considered a second chill down vapor from a second chill down separator), a second chill down vapor (50, paragraphs 43-44 which can be considered a second chill down vapor from a second chill down separator), and a high pressure gas from a third chill down separator (53 from 52, paragraphs 47-48) which are all cooled against an overhead stream from a de-methanizer column (65 from 64 which is a recycled gas stream and can be seen to be heated as it is a recycled stream), and a demethanizer bottoms (66, paragraph 53).  

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the natural gas liquid recovery system of Paradowski as the system which passes through the heat exchanger of Ducote including the associated separators (including dehydrators), valves, pumps, and the distillation column where the incoming streams are cooled by both a refrigeration system (which is also shown in Paradowski) and against the outgoing stream since it has been shown that combining prior art elements to yield predictable results is obvious whereby Ducote does not teach specifically how the natural gas liquids system operates; however using that of Paradowski would have been obvious as it is a known way of utilizing a heat exchanger such as that in Ducote which simultaneously uses both internal and external refrigeration and would allow for the production of the required streams in a natural gas recovery system such as Ducote which produces both a purified natural gas and natural gas liquids.  This also shows all the streams as claimed that are cooled and heated to be obvious in such a modification.  As the stream is dehydrated upstream of the chill down vapor, the stream from the first chill down vapor would be a dehydrated chill down vapor which is ultimately from a dehydrator.

Ducote as modified does not teach that the hot process streams also include a first chill down liquid from a first chill down separator, a second chill down liquid from a second chill down separator.

Terrien teaches that bottoms streams from the separators which produce feed streams from the column for the distillation column are cooled in the heat exchanger (41/47, paragraph 47 and 69).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have when using the system of Paradowski with Ducote to have also cooled the bottom streams from the two separators (streams 48 and 51 of Paradowski used in Ducote as modified) in the heat exchanger of the cold box prior to feeding them to the column since it has been shown that combining prior art elements to yield predictable results whereby providing subcooling to streams used in 

Ducote as modified does not teach the cold process streams also comprise a first side draw from the de-methanizer column: a second side draw from the de-methanizer column: and a third side draw from the de-methanizer column.

Gahier teaches that in a distillation column side draws (78, 76, 74) are withdrawn from the column and heated in the feed heat exchanger (20) and fed back to the column (Paragraphs 133-135) to provide mid column reboil streams.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Gahier provided three side draw streams from the column of Ducote as modified which are heated in the heat exchanger of the cold box since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing such side draw would enhance separation within the column by providing withdrawn and feed reboiled streams to the column.

Ducote as modified does not teach the cold process streams also comprise a de-methanizer reboiler feed from the de-methanizer column.

Pitman teaches that the side reboiler stream (41 is heated directly in the heat exchanger and passed back to the column paragraph 21).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have when using the system of Ducote as modified to have heated the demethanizer reboiler liquid directly in the main heat exchanger (as opposed to in a separate heat exchanger as in Paradowski) along with the other process streams since it has been shown that 



Ducote does not teach that the one or more feed gas dehydrators positioned downstream of the first chill down separator, wherein the one or more feed gas dehydrators configured to remove water from the refined gas phase to produce the dehydrated first chill down vapor, and the cold box is configured to transfer heat from the dehydrated first chill down vapor directly to each of the overhead low pressure residue gas, the de-methanizer reboiler feed the first side draw and the second side draw.

Crowell (Figure 2) teaches that a heat exchanger (46) can be divided into multiple chambers (52) separated by dividing walls (54) (paragraph 20).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the plate fin heat exchanger of Ducote as modified to have been divide into at least two sections (chambers) with a dividing wall since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing separate sections for the heat exchanger would allow for better thermal control over the heat exchanger by providing an additional control factor to the heat exchanger design. Each section would have multiple of each stream passing through it based on segmenting the heat exchanger in half.

Further, while Ducote alone does not teach wherein the cold box is configured to transfer heat from the dehydrated first chill down vapor directly to each of the overhead low pressure residue gas, the de-methanizer reboiler feed, the first side draw and the second side draw, such modification in view of .

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducote/Paradowksi/Terrien/Pitman/Gahier/Gaumer/Crowell and further in view of Cuellar (US PG Pub 20180347899), hereinafter referred to as Cuellar.

With respect to claim 4, Ducote as modified does not teach wherein the natural gas liquid recovery system is configured to produce a sales gas and a natural gas liquid from the feed gas (the overhead stream 59 in Paradowski which would be present in the modification of Ducote can be considered a sales gas, as a portion of it is removed from the system as a product stream, and the bottom stream 66 is produces a natural gas liquid).


Ducote as modified does not teach the sales gas comprises at least 98.6 mol % of methane, and the natural gas liquid comprises at least 99.5 mol % of hydrocarbons heavier than methane.

Cuellar teaches that in a natural gas recovery system that the separation step produces a natural gas stream that is as high as 98.6% methane (Figure 5, Table 5, stream 153) in one configuration and pure natural gas liquids in another (Table IV, Figure 4, 42) and thus it varies based on the configuration.

As such the composition of the final products is merely a result effective variable, the general conditions of which have been recognized by the prior.  Specifically, as shown by Cuellar, the final compositions of the methane and natural gas liquids stream can be optimized to find a balance to achieve a desired composition.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have the sales gas comprising predominantly of methane comprises at least 98.6 mol % of methane, and the natural gas liquid comprising predominantly of hydrocarbons heavier than methane comprises at least 99.5 mol % of hydrocarbons heavier than methane since the general . 




Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducote/Paradowksi/Terrien/Pitman/Gahier/Gaumer/Crowell and further in view of Roberts (US Patent No. 6662589), hereinafter referred to as Roberts and Zubrin et al. (US PG Pub 20180045460), hereinafter referred to as Zubrin.

With respect to claim 5, Ducote as modified teaches a natural gas liquid pump configured to send natural gas liquid from the de-methanizer column (in Ducote as modified by Paradowski there is a pump 67 for the natural gas liquids).

Ducote as modified does not teach a feed pump configured to send a hydrocarbon liquid to the de-methanizer column.

Roberts teaches that in order to provide separation in a column that after cooling and separation in the column, a portion of the separated NGL fraction is pumped (55) back to the column to provide an absorption liquid (Column 8, lines 60-65).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Roberts to have provided an absorber column to separate the methane from the NGL components and then provided a pump to return a condensed hydrocarbon to the column of Ducote as modified to provide an absorption liquid so as to produce the necessary separation in the column.

Ducote as modified does a storage system configured to hold a portion of natural gas liquid from the de-methanizer column.
Zubrin teaches that a produced NGL stream can be pumped and sent to a collection tank (paragraph 57).

Therefore it would have been obvious to a person having ordinary skill in the art to have pumped at least some of the produced NGL streams of Ducote as modified to a collection tank based on the teaching of Zubrin since it has been shown that combining prior art elements to yield predictable results is obvious whereby pumping one of the streams and passing them to collection would allow for high pressure storage of the NGL stream until they are needed for use.  As the stream ultimately originates from the column and is pumped, it can be considered to be pumped from the column.



Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducote/Paradowksi/Pitman/Terrien/Gahier/Gaumer/Crowell and further in view of Brostow et al. (US PG Pub 20130269386), hereinafter referred to as Brostow.


With respect to claim 8, Ducote as modified does not teach wherein the gas dehydrator comprises a molecular sieve.

Brostow teaches that the types of water removals systems known in the art include molecular sieves (paragraph 53).

Therefore it would have been obvious to a person having ordinary kill in the art at the time the invention was filed to have as taught by Brostow for the drier used by Ducote to have been a molecular 


With respect to claim 10, Ducote as modified does not teach wherein the liquid dehydrator comprises a bed of activated alumina.

Brostow teaches that known water removal systems include and activated alumina (paragraph 53).

Brostow teaches that the types of water removals systems known in the art include molecular sieves (paragraph 53).

Therefore it would have been obvious to a person having ordinary kill in the art at the time the invention was filed to have as taught by Brostow for the drier used by Ducote to have been activated alumina since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would choose from a known type of drier such as activated alumina to have provided the necessary dehydration of the natural gas stream as it is and old and well known drying method.




Claims 11, 13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducote and further in view of Paradowski, Pitman, Gahier, Terrien (US PG Pub 20190271503), hereinafter referred to .


With respect to claim 11, Ducote teaches a method for recovering natural gas liquid from a feed gas, the method comprising: transferring heat from a plurality of hot fluids to a plurality of cold fluids through a cold box, the cold box comprising a plate-fin heat exchanger comprising a plurality of compartments (heat exchanger 100 which is plate and fin, paragraph 58, wherein each stream passage would be a compartment and there are multiple fluids cooled and heated); 
the plurality of hot process streams comprising the feed gas comprising a mixture of hydrocarbons (natural gas 5, paragraph 58, which would be a mixture of hydrocarbons),
and transferring heat to a refrigeration system through the cold box (the refrigeration system makes up part of the cold and hot fluids and also includes the components seen in Figure 5), the refrigeration system comprising: 
a primary refrigerant comprising a first mixture of hydrocarbons (refrigerant is a mixture of C1-C5 hydrocarbons, paragraph 60); 
a low pressure (LP) refrigerant separator in fluid communication with the cold box (400, paragraph 84); and a high pressure (HP) refrigerant separator in fluid communication with the cold box (200, paragraph 83); flowing a first portion of the primary refrigerant to the LP refrigerant separator separating the first portion of the primary refrigerant into a LP primary refrigerant liquid phase and a LP primary refrigerant vapor phase using the LP refrigerant separator flowing at least a portion of the LP primary refrigerant liquid phase to the cold (the separator 400 receives the expanded fluid 410 from 410E which separates the refrigerant fluid into a liquid 475 and a gas 455, paragraphs, 80/84, which as the separator is receiving an expanded fluid from 200 can be considered an LP separator and both fluids are sent back to the heat exchanger which is the cold box); 
flowing a second portion of the primary refrigerant to the HP refrigerant separator; separating the second portion of the primary refrigerant into a HP primary refrigerant liquid phase and a HP primary refrigerant vapor phase using the HP refrigerant separator; flowing at least a portion of the HP primary 

Ducote does not teach separating the feed gas into a liquid phase and a refined gas phase using the first chill down separator, flowing, to a de-methanizer column in fluid communication with the cold box, at least one hydrocarbon stream originating from the feed gas; separating, using the de-methanizer column, the at least one hydrocarbon stream into a vapor stream comprising a sales gas comprising predominantly of methane and a liquid stream comprising a natural gas liquid comprising predominantly of hydrocarbons heavier than methane, wherein the plurality of hot process streams comprise a feed gas, a dehydrated first chill down vapor from one or more fed gas dehydrators of the natural gas liquid recovery system; a chill down vapor from a first chill down separator of the natural gas liquid recovery system, a second chill down vapor from the second chill down separator, a high pressure residue gas from a third chill down separator of the natural gas liquid recovery system and the plurality of cold process streams comprising: a high pressure residue gas from another chill down separator of the natural gas liquid recovery system; a de-methanizer bottoms from the de-methanizer column.  Ducote does teach that the heat exchanger may be configured to perform other gas processing or feed gas treatment options and the processing may require the gas stream to exit and reenter the heat exchanger one or more times and may include for example natural gas liquid recovery (Paragraph 59).

Paradowski teaches a natural gas separation system which recovers natural gas liquids (abstract) using a main heat exchanger (62, abstract) where streams cooled in the heat exchanger include a dehydrated vapor (the gas stream formed from dryer 42 is cooled to form stream 75, paragraph 37, 41), a feed gas stream (45 can be considered a feed gas stream and is cooled in the heat exchanger, paragraphs 41-42), a first overhead vapor from a separator (47, paragraphs 45-46 which can be considered a second chill down vapor from a second chill down separator), a second chill down vapor (50, paragraphs 43-44 which can be considered a second chill down vapor from a second chill down separator), and a high pressure gas from a third chill down separator (53 from 52, paragraphs 47-48) 

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the natural gas liquid recovery system of Paradowski as the system which passes through the heat exchanger of Ducote including the associated separators, valves, and the distillation column where the incoming streams are cooled by both a refrigeration system (which is also shown in Paradowski) and against the outgoing stream since it has been shown that combining prior art elements to yield predictable results is obvious whereby Ducote does not teach specifically how the natural gas liquids system operates; however using that of Paradowski would have been obvious as it is a known way of utilizing a heat exchanger such as that in Ducote which simultaneously uses both internal and external refrigeration and would allow for the production of the required streams in a natural gas recovery system such as Ducote which produces both a purified natural gas and natural gas liquids.  This also shows all the streams as claimed that are cooled and heated to be obvious in such a modification, with the column being a demethanizer column and the overhead being produced can be considered a sales gas which is primarily methane and the bottom stream being natural gas liquids.

Ducote as modified does not teach that the hot process streams also include a first chill down liquid from a first chill down separator of the natural gas liquid recovery system, a second chill down liquid from a second chill down separator of the natural gas liquid recovery system.

Terrien teaches that bottoms streams from the separators which produce feed streams from the column for the distillation column are cooled in the heat exchanger (41/47, paragraph 47 and 69).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have when using the system of Paradowski with Ducote based on the teaching of Terrien to have also cooled the bottom streams from the two separators (streams 48 and 51 of 

Ducote as modified does not teach the cold process streams also comprise a first side draw from the de-methanizer column: a second side draw from the de-methanizer column: and a third side draw from the de-methanizer column.

Gahier teaches that in a distillation column side draws (78, 76, 74) are withdrawn from the column and heated in the feed heat exchanger (20) and fed back to the column (Paragraphs 133-135) to provide mid column reboil streams.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Gahier provided three side draw streams from the column of Ducote as modified which are heated in the heat exchanger of the cold box since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing such side draw would enhance separation within the column by providing withdrawn and feed reboiled streams to the column.

Ducote as modified does not teach the cold process streams also comprise a de-methanizer reboiler feed from the de-methanizer column.

Pitman teaches that the side reboiler stream (41 is heated directly in the heat exchanger and passed back to the column paragraph 21).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have when using the system of Ducote as modified to have heated the 

Ducote as modified does not teach the cold box comprising a plurality of compartments that segment the plate-fin heat exchanger into a plurality of sections, wherein transferring heat from the plurality of hot process streams to the plurality of cold process streams through the cold box comprises transferring heat from one or more of the plurality of hot process streams to one or more of the plurality of cold process streams through each compartment of the cold box.

Crowell (Figure 2) teaches that a heat exchanger (46) can be divided into multiple chambers (52) separated by dividing walls (54) (paragraph 20).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the plate fin heat exchanger of Ducote as modified to have been divide into at least two sections (chambers) with a dividing wall since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing separate sections for the heat exchanger would allow for better thermal control over the heat exchanger by providing an additional control factor to the heat exchanger design.  By splitting the heat exchanger in half, each compartment would have heat transfer between multiple of the plurality of hot and cold process streams.

Ducote as modified does not teach expanding a gas stream through a turbo-expander in fluid communication with the de-methanizer column to produce expansion work; and using the expansion work to compress the sales gas from the de-methanizer column.


Wilkinson (Figure 3) teaches that after the feed stream is condensed in a heat exchanger (paragraph 42) that is separated multiple times (11/14/17) and then separated into a series of separators (11/14) which produce overhead vapor streams (32/34) and liquid streams (33/37) where the vapor and liquid streams are sent to a demethanizer tower (20) so as to separate the methane into an overhead (38) and natural gas liquids (41) into a bottom liquid where a portion of the natural gas liquids form the middle of the column are used as reflux (42 contains ethane and as such 44 would contain ethane) via a pump (24).  Further, after separation but before being sent to the column one of the vapor streams is expanded in a work expansion machine (17, which would make it a turboexpander) and the expansion is used to provide compression energy (18) to the finally produced methane gas (paragraphs 41-51).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Wilkinson to have in Ducote as modified expanded one of the separator overhead streams in a turbine and used it to provide some of the compression energy required to compress the overhead stream from the distillation column in order to reduce the outside energy required while providing cooling to the overhead stream.

Ducote does not teach removing water from the refined gas phase using the one or more feed gas dehydrators to produce the dehydrated firs chill down vapor, wherein transferring heat from the plurality of hot process stream to the plurality of cold process streams through the cold box comprises transferring heat from the dehydrated first chill down vapor directly to each of the overhead low pressure residue gas, the de-methanizer reboiler feed, the first side draw, and the second side draw.

Gaumer teaches that after cooling, condensing and separating (30/34/36) that the gas produced in separation can be passed through a drier (40, Column 1, line 60).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Gaumer provided one of the separated streams (such as streams 

Ducote as modified does not teach the cold box comprising a plurality of compartments that segment the plate-fin heat exchanger into a plurality of sections, wherein transferring heat from the plurality of hot process streams to the plurality of cold process streams through the cold box comprises transferring heat from one or more of the plurality of hot process streams to one or more of the plurality of cold process streams through each compartment of the cold box.

Crowell (Figure 2) teaches that a heat exchanger (46) can be divided into multiple chambers (52) separated by dividing walls (54) (paragraph 20).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the plate fin heat exchanger of Ducote as modified to have been divide into at least two sections (chambers) with a dividing wall since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing separate sections for the heat exchanger would allow for better thermal control over the heat exchanger by providing an additional control factor to the heat exchanger design.  By splitting the heat exchanger in half, each compartment would have heat transfer between multiple of the plurality of hot and cold process streams.

With respect to claim 13, Ducote teaches the mixed refrigerant may include two or more C1-C5 hydrocarbons but does not teach wherein the primary refrigerant comprise mixture on a mole fraction basis of 61% to 69% of C3 hydrocarbon and 31% to 39% C4 hydrocarbon. 
As such the composition of the refrigerant is merely a result effective variable, the general conditions of which have been recognized by the prior art.   Specifically as shown by Ducote, the 

With respect to claim 16, Ducote as modified teaches comprising flowing a fluid from the cold box to a separator the first chill down separator (the fluid that flows to the first chill down separator originates in the heat exchanger).

With respect to claim 17, Ducote as modified teaches condensing at least a portion of the feed gas in at least one compartment of the cold box (as there are multiple separators in Ducote as modified which separate streams form the cold box, the cold box has to condense the feed to allow for such separation).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducote/Paradowksi/Terrien/Pitman/Gahier/Gaumer/Crowell/Wilkinson and further in view of Cuellar (US PG Pub 20180347899), hereinafter referred to as Cuellar.


Ducote as modified does not teach the sales gas comprises at least 98.6 mol % of methane, and the natural gas liquid comprises at least 99.5 mol % of hydrocarbons heavier than methane.

Cuellar teaches that in a natural gas recovery system that the separation step produces a natural gas stream that is as high as 98.6% methane (Figure 5, Table 5, stream 153) in one configuration and pure natural gas liquids in another (Table IV, Figure 4, 42) and thus it varies based on the configuration.

As such the composition of the final products is merely a result effective variable, the general conditions of which have been recognized by the prior.  Specifically, as shown by Cuellar, the final compositions of the methane and natural gas liquids stream can be optimized to find a balance to achieve a desired composition.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have the sales gas comprising predominantly of methane comprises at least 98.6 mol % of methane, and the natural gas liquid comprising predominantly of hydrocarbons heavier than methane comprises at least 99.5 mol % of hydrocarbons heavier than methane since the general conditions of have been recognized by Ducote it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05.  Further, applicant places no criticality on the range claimed, indicating that this is only an example, paragraphs 102-103). 

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducote/Paradowksi/Terrien/Pitman/Gahier/Gaumer/Crowell/Wilkinson and Zubrin et al. (US PG Pub 20180045460), hereinafter referred to as Zubrin.

With respect to claim 15, Ducote as modified teaches a natural gas liquid pump configured to send natural gas liquid from the de-methanizer column (in Ducote as modified by Paradowski there is a pump 67 for the natural gas liquids).

Ducote as modified does not teach a feed pump configured to send a hydrocarbon liquid to the de-methanizer column.

Roberts teaches that in order to provide separation in a column that after cooling and separation in the column, a portion of the separated NGL fraction is pumped (55) back to the column to provide an absorption liquid (Column 8, lines 60-65).



Ducote as modified does a storage system configured to hold a portion of natural gas liquid from the de-methanizer column.
Zubrin teaches that a produced NGL stream can be pumped and sent to a collection tank (paragraph 57).

Therefore it would have been obvious to a person having ordinary skill in the art to have pumped at least some of the produced NGL streams of Ducote as modified to a collection tank based on the teaching of Zubrin since it has been shown that combining prior art elements to yield predictable results is obvious whereby pumping one of the streams and passing them to collection would allow for high pressure storage of the NGL stream until they are needed for use.  As the stream ultimately originates from the column and is pumped, it can be considered to be pumped from the column.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducote/Paradowksi/Terrien/Pitman/Gahier/Gaumer/Crowell/Wilkinson and further in view of Brostow.

With respect to claim 18, Ducote as modified does not teach wherein the gas dehydrator comprises a molecular sieve.

Brostow teaches that the types of water removals systems known in the art include molecular sieves (paragraph 53).




With respect to claim 19, Ducote as modified does not teach further comprising a liquid dehydrator positioned downstream of the chill down train, the liquid dehydrator configured to remove water from the liquid phase.

Gaumer teaches that after cooling, condensing and separating (30/34/36) that the liquid produced in separation can be passed through a drier (134, Column 3, line 34).
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Gaumer provided bottoms liquid streams of Ducote as modified that are fed to the column to a drier so that any remaining water was removed prior to further processing and so that water was not provided into the end products.

Brostow teaches that known water removal systems include and activated alumina (paragraph 53).
Therefore it would have been obvious to a person having ordinary kill in the art at the time the invention was filed to have as taught by Brostow for the drier used by Ducote to have been activated alumina since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would choose from a known type of drier such as activated alumina to have provided the necessary dehydration of the natural gas stream as it is and old and well known drying method.

Response to Arguments
Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive. 

Applicant’s arguments are considered moot as they do not apply to the rejection above.  Applicant arguments are all drawn to the amendments to the claims segmenting of the plate find heat exchanger and direct heat transfer of the dehydrated chill down vapor which are addressed in the rejection above.   While not previously shown by the prior art, Crowell shows it to be obvious to segment a heat exchanger.  Further, in regards to the dehydrated chill down vapor and direct heat transfer, this has been addressed above under 35 USC 112, first paragraph, second paragraph and further in the rejection where, as modified it can be shown that Ducote teaches such a limitation, as the dehydrated vapor stream enters the heat exchanger it ultimately would transfer heat as such, inasmuch as applicant’s stream results in such heat exchange.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816.  The examiner can normally be reached on Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/BRIAN M KING/Primary Examiner, Art Unit 3763